DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima (2010/0055602) in view of Kim et al. (“The Mechanisms of Hydrophobic Recovery of Polydimethylsiloxane Elastomers Exposed to Partial Electrical Discharges”, 2001) and Sisler (2016/0083609) as shown by Park et al. (2009/9954576).
Teshima discloses a method comprising treating a transfer surface of an intermediate transfer member/belt 40 in a printing apparatus 1000 (note paragraph [0214]) using an electrical discharge surface treatment member/corona discharging device 48 in a printing apparatus. The developing unit 100Y includes liquid developer. Note paragraphs [0219]-[0236]. The electrical discharge surface treatment member 48 
Teshima differs from the instant invention by not disclosing using an electrical discharge surface treatment to increase the wettability of the silicone-base release layer (polydimethylsiloxane) and the intermediate transfer member comprises a transfer blanket and its transfer surface is a transfer blanket. 
Kim et al. discloses silicone elastomers such as polydimethylsiloxane exposed to electrical discharge can be rendered hydrophilic.  Note page 200.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of treating the transfer surface of Teshima with that of Kim et al. so the intermediate transfer member can optimally transfer images in a liquid developer image forming apparatus.  
Sisler discloses an intermediate rotating member with a surface of a blanket 21. The material of the blanket 21 may be polydimethylsiloxane. Note paragraphs [0046]-[0054],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of treating the transfer surface of Teshima with that of Sisler for benefits such as impart .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed over the prior art of record.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/SUSAN S LEE/                                                                                      Primary Examiner, Art Unit 2852                                                                                                                  

sl